987 A.2d 615 (2010)
201 N.J. 117
In the Matter of Andrys Sofia GOMEZ, an Attorney at Law.
D-52 September Term 2009, 065250
Supreme Court of New Jersey.
February 16, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-274, concluding that ANDRYS SOFIA GOMEZ of UNION CITY, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ANDRYS SOFIA GOMEZ is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.